     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 1 of 11 Page ID #:1
                                                                        `      ,..



                                                                               ~r      ., x:54
                                                                                     ~:,_

 1    Name:          ~~j ~7~'-G'                                         ,.     °~
                                                                `~.~
 2    Address: /~j9 ~In'i~ ~.~                                                              ~.
 3
 4    Phone:               ~o~d ~~ ~27.~'
 5 Plaintiff In Pro Per
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
.~                                                                                             v   T~~< SSx
10               ~0i~ ~~~t~                      ) Case No.:
                                                               (To be supplied by the Clerk)
11                          PLAINTIFF,                COMPLAINT FOR:
12              vs.
13
14
15
16
17                                                    Jury Trial Demanded
18                          DEFENDANT(S).
19
20
                                            I.JURISDICTION
21
22              1 This Court has jurisdiction under
23
24
25
26
27
28



      Pro Se Clinic Form                      Page Number
       Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 2 of 11 Page ID #:2




 1                                            II. VENUE
 2
 3                2. Venue is proper pursuant to
 4
 5
 6
 7
 8
                                            III. PARTIES
 9
10
11
12 3.             Plaintiff's name is    ~°~~)     ~u~~                   .Plaintiff resides
13      at:           l q 1°I ~vv~Y~ ~veJ So1~ G~~~~-efl     ~} ~~ X7.6
14
15
16
17
18                4. Defendant      ~~~j~ l~~y~~
19
20
21
22 I
23
24                5. Defendant
25
26
27
28



        Pro Se Clinic Form                     Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 3 of 11 Page ID #:3




 1                          Defendant
               Insert ¶ #
 2
 3
 4
 5
 6
 7
 8                          Defendant
               Insert ¶ #
 9

1~


11
12
13
14
15                          Defendant
               Insert ¶ #
16

17


18
19
20
21
22                        Defendant
               Insert ¶ #
23
24
25
26
27
28

                                           2
     Pro Se Clinic Form                 Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 4 of 11 Page ID #:4




 1                                         IV. STATEMENT OF FACTS
 2
 3                                 10~~~1 ~         I/~✓1a~G~                                  l~Qdl~Jb~e~h~l- ~~~
                                                                     ~YG~-Y~~ ~~'~0~~ ~~
                Insert ¶ #
 4                              ~ ~✓✓to~/~ /Vli    ~ '~ %h 1~~r /t/jorar ~~► a ~7t°
 5                        Said ih~rs ~~       ~r ~c,1~,~ ~~e~rk~owr~ ~~v~ c~ESc1v,(e~ ,f-o
 6                        ~jC' ~%j~~l~'✓i~ ~ ~~~1L

 7
 8
 9
10
11
12
               Insert ¶ # ~~
13                                    Yt
                                 ~~1~Y~e l.~~1.0    ~~
                                                    ~L'I'I~~?~1 ~~ ~/>C~/~l~lGf ~1~A1►1̀
                                                                                      P
                                                                                        ~ ~~os~-
14
15                         ~er~ i".~St~j~i~ a~~d lv~ y~o~v.%~ ~° ~is~ Q~~,~~c~2
16                         Gtl¢~t ~~ ,)')~-~~raw,~' ~~~5, (,~i~ ~ccovyLr ~,. /.et~e~~tf~
                                                                                                         ,
17                         ~c~C (:~ 1 ~    hGYIC~        C~7 bd°l S ,~Ji,1~ ~' ~~ "~' /1-~   ~'n2y ~ ec~~

18                         'f z~ ~ftom' .L e~vr~u~'f; O~'h~~ i~S~' ~~ ~ p~~ o~~ e !;~'~4'r ~ c:c~~~~ ~~0~<'
19
20
21
              Insert ¶ #
22
23
24
25
26
27
28

                                                                1.
     Pro Se Clinic Form                                  Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 5 of 11 Page ID #:5




 1
 2
                Insert ¶ #
 3
 4
 5
 6
 7
 8
 9
10
11
                Insert ¶ #
12
13
14
15
16
17
18
19
20
                Insert ¶ #
21
22
23
24
25
26
27
28



      Pro Se Clinic Form              Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 6 of 11 Page ID #:6




 1
                                   V. CAUSES OF ACTION
 2
 3
 4
                              FIRST CAUSE OF ACTION
 5
                   ~,UJ n;~G~~-s
 6                                  insert title ofcause ofaction

 7          (As against Defendant(s):             ~~~y~cr~,~~

 8
 9
10
                Insert ¶ #

11
12
13
14
15
16
                Insert ¶ #
17


Ig

19
20
21
22
23              Insert ¶ #

24
25
26
27
28



      Pro Se Clinic Form                   Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 7 of 11 Page ID #:7




 1                           SECOND CAUSE OF ACTION
 2             r P~~so~~ I ~v~~~~~                                        ~
                                     insert title ofcause ofaction
 3
             (As against Defendant(s):         _j
                                               ~;~a,~~ ~~C~w~~
 4
 5
 6
 7
                Insert ¶ #
 g


 9
10
11
12
13
                Insert.¶ #
14
15
16
17
18
19
2~              Insert ¶ #


21
22
23
24
25
26
27
28



      Pro Se Clinic Form                    Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 8 of 11 Page ID #:8




 1                           THIRD CAUSE OF ACTION
 2                                  insert       cause ofaction
 3          (As against Defendant(s):
 4
 5
 6
 7
                Insert ¶ #
 g


 9
10
11
12
13
                Insert ¶ #
14
15
16
17
18
19
2~              Insert ¶ #


21
22
23
24
25
26
27




      Pro Se Clinic Form                     Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 9 of 11 Page ID #:9




 1                          FOURTH CAUSE OF ACTION
 2
                                  insert title ofcause ofaction
 3         (As against Defendant(s):
 4
 5
 6
 7
               Insert ¶ #
 g


 9
10
11
12
13
               Insert ¶ #
14
15
16
17
18
19
2~             Insert ¶ #


21
22
23
24
25
26
27




     Pro Se Clinic Form                  PCIgB IVuY12b2Y
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 10 of 11 Page ID #:10




 1                                 VI. REQUEST FOR RELIEF
 2
 3
 4                WHEREFORE,the Plaintiff requests:
 5
 6
                 Insert ¶ #
 7

 g


 9
10
11
                 Insert.¶ #
12
13
14
15
16
17'              Insert ¶ #

Ig

19

2~
21
22
                 Insert ¶ #
23
24
25
26
27
28



       Pro Se Clinic Form                  Page Number
     Case 2:19-cv-08849-JAK-SS Document 1 Filed 10/15/19 Page 11 of 11 Page ID #:11




 1                                 VII. DEMAND FOR JURY TRIAL
 2
 3
 4               Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 5
 6
 7                                          Dated:        ~/
                                                           l~~( C c~
 8
 9
10                                          Sign:       ~~ ~~
11                                   Print Name:       ~~~v~      ~Gri~
12                                                  Plaintiff in pro per
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



       Pro Se Clinic Form                        PClge NuY12beY
